 
EXHIBIT 10.1

 






LEASE






Between








Fruit Hills Investments, LLC


And


Utilimaster Corporation










February 13, 2012
("Effective Date")
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS


 

    Page
1.
Definitions.  For the purposes of this Lease, unless the context otherwise
requires:
1
2.
Leased Premises; Term; Contingencies.
2
3.
Rent.
3
4.
Additional Rent
3
5.
Taxes and Other Government Charges.
3
6.
Utilities
4
7.
Use of Premises
4
8.
Maintenance and Repair
5
9.
Alterations
5
10.
Covenant against Liens
5
11.
Compliance with Laws.
5
12.
Environmental.
6
13.
Landlord’s Representations and Warranties.
7
14.
Indemnification; Tenant's Property.
8
15.
Assignment and Subletting
9
16.
Tenant's Default
9
17.
Landlord’s Remedies for Tenant's Default.
9
18.
Landlord’s Default; Tenant’s Remedies
10
19.
Termination; Surrender of Possession
10
20.
Holding Over
10
21.
Eminent Domain
11
22.
No Waiver
11
23.
Destruction--Fire or Other Cause.
12
24.
Insurance
12
25.
Signs
12
26.
Brokerage Commission
12
27.
Option to Renew
13
28.
Notices
13
29.
Heirs and Assigns
13
30.
Quiet Enjoyment .
13
31.
Subordination, Nondisturbance and Attornment
13
32.
Estoppel Certificates.
14
33.
Entire Agreement
15
34.
Pronouns
15
35.
Choice of Law
15
36.
Third Parties
15
37.
Headings
15
38.
Accord and Satisfaction
15
39.
Counterparts
15
40.
Agreement to not Record
15
41.
Option to Buy
15
42.
Right of First Refusal
17

 
Exhibit A – Legal Description
Exhibit B – Configuration and Sketch of the Premises
 
 
 

--------------------------------------------------------------------------------

 
 
LEASE


THIS LEASE is made as of February 13, 2012 ("Effective Date"), by and between
Fruit Hills Investments LLC, an Indiana limited liability company, whose address
is 54915 Colonial Ridge Drive, Bristol, Indiana 46507 ("Landlord"), and
Utilimaster Corporation, a Delaware corporation, whose address is 1541 Reynolds
Road, Charlotte, MI 48813 ("Tenant").
 
1.             Definitions.  For the purposes of this Lease, unless the context
otherwise requires:
 
(a)           “Base Building Systems” shall mean the mechanical, gas, utility,
electrical, sanitary, HVAC, elevator, plumbing, sprinkler, fire protection,
emergency generation, and cabling and wiring, in, on or under the Premises.


(b)           “Building”, although used in the singular, shall mean all
buildings and improvements located on or under the Land (as defined below).


(c)           “Building Parking Area” shall mean the paved area of the Land
intended for parking of vehicles, as shown on the sketch of the Premises
attached hereto as Exhibit B.


(d)           “Business Days” shall mean all days except Saturdays, Sundays and
Legal Holidays.


(e)           “City” shall mean Bristol, Indiana.


(f)            “Governmental Authority” shall mean any federal, state, county,
municipal or local government and all departments, commissions, boards, bureaus
and offices thereof having or claiming jurisdiction over the Premises.


(g)           “HVAC” shall mean heating, ventilating and air conditioning.


(h)           “Land” shall mean that certain parcel or parcels of real property
commonly known as 603-605 Earthway Drive, Bristol, Elkhart County, Indiana
46507, consisting of 25.4 acres and more particularly described on Exhibit A
attached hereto, and on which is situated the Building.


(i)           “Landlord’s Representatives” shall mean the employees, agents,
contractors and invitees of Landlord.


(j)           “Lease Year” shall mean every period of twelve (12) consecutive,
full, calendar months during the Term, commencing on March 1, 2012.


(k)           “Legal Holidays” shall mean New Year’s Day, Memorial Day,
Independence Day, Labor Day, Thanksgiving Day and Christmas Day.


(l)            “Legal Requirements” shall mean every statute, law (including,
without limitation, the Americans with Disabilities Act of 1990 (the “ADA”)),
ordinance, code, regulation, order, permit, approval, license, judgment,
restriction or rule of any Governmental Authority or other public or
quasi-public body, agency, court, department, bureau or authority having
jurisdiction over the subject matter, as amended from time to time.


(m)           “Person” shall mean any individual, partnership, limited liability
company, trust, corporation, firm or other person or entity.
 
 
1

--------------------------------------------------------------------------------

 


(n)           “Premises” means the aggregate of the Land and the Building, and
all appurtenances thereto, including the Building Parking Area but excluding
Tenant's Property.


(o)           “Structure” shall mean the roof, exterior walls, support beams and
columns, foundation, and underground structural components of the Building.


(p)           “Tenant’s Property” shall mean all of Tenant’s trade and other
fixtures, furniture, equipment, personal property and supplies, including
without limitation racking, moveable partitions, panels, generators, computers
and supplemental HVAC systems provided or installed by or for the benefit of
Tenant.  Additionally, despite any language in this Lease to the contrary,
Tenant's Property shall include all improvements, alterations, additions and
installations made to the Premises by or for the benefit of the Tenant during
the Term or Renewal Term whether or not they are affixed to the Land or Building
or might otherwise be deemed to be fixtures or real property.  Tenant shall
provide Landlord and Landlord's Mortgagee with periodic reports as Tenant adds
any of Tenant's Property to the Premises, including a detailed description of
the Tenant's Property and the approximate value thereof.  Tenant's Property
shall continue to be owned by the Tenant throughout the Term and Renewal Term
irrespective of any term of this Lease to the contrary and whether it might be
considered to be real property under Indiana law.


(q)           “Tenant’s Representatives” shall mean the employees, agents,
contractors and invitees of Tenant.


(r)           “Unavoidable Delays” shall mean any and all delays beyond a
party’s reasonable control, including without limitation, delays caused by the
other party, governmental restrictions, governmental regulations and controls,
order of civil, military or naval authority, governmental preemption, strikes,
labor disputes, lock-outs, acts of God, fire, earthquake, floods, explosions,
extreme weather conditions, enemy action, and civil commotion, riot or
insurrection, but expressly excluding condemnation and casualty covered under
Section 21 and Section 23 below.


2.             Leased Premises; Term; Contingencies.
 
(a)           Landlord leases to Tenant, and Tenant hires from Landlord, on the
terms and subject to the conditions contained herein, the Premises, together
with all Base Building Systems whatsoever now owned or hereafter acquired by
Landlord and used in connection with the operation and maintenance of the
Premises, including by way of illustration and not limitation, all fixtures,
equipment, computers, back-up generators and related switch gear, transformers,
fans, for a term of 120 months commencing on March 1, 2012 (the "Commencement
Date"), and ending on February 28, 2022, unless sooner terminated as provided
herein (the "Term").


(b)           Tenant may occupy the Premises free of any obligation to pay Rent,
Additional Rent or any other costs from the Effective Date until the
Commencement Date, however, Tenant shall provide the insurance coverage
described in Section 24 commencing as of the date Tenant first occupies the
Premises.  If possession of the Premises shall for any reason not be delivered
to Tenant on March 1, 2012, this Lease shall nevertheless continue in full force
and effect, and no liability whatsoever shall arise against Landlord out of any
delay other than the abatement of rent, at the rate of one-thirtieth (1/30) of
the monthly installment of the Rent for each day of delay, until possession of
the Premises is delivered to Tenant; provided, however, that the Tenant may at
its option terminate the Lease upon written notice to Landlord if possession is
not delivered by April 1, 2012.
 
(c)           Contingencies. The parties agree to allow 90 days from the
Effective Date for the completion of the conditions below.  Notwithstanding
anything to the contrary contained in this Lease, Tenant shall have the right to
terminate this Lease upon written notice to Lender given within 90 days after
the Effective Date if all of the following conditions have not been met to
Tenant's satisfaction or waived by Tenant in writing:
 
 
2

--------------------------------------------------------------------------------

 


 
(i)
Tenant shall, at its expense, secure a survey of the Premises that confirms
there are no encumbrances that materially interfere with Tenant's planned use of
the Premises;



 
(ii)
Tenant shall have secured written commitments from the applicable Governmental
Authority for Tenant's economic development incentives,including tax abatements;
and



 
(iii)
 Landlord has approved Tenant's proposed Alterations.

 
3.             Rent.
 
(a)           Tenant shall pay to Landlord monthly installments of Fifty Nine
Thousand Five Hundred Eighty Four Dollars ($59,584.00) (the "Rent") throughout
the Term of this Lease and the Renewal Term if the option to renew is exercised.
Each monthly installment shall be payable in advance, without notice or demand,
on or before the first day of each calendar month during the Term at such place
as the Landlord shall from time to time designate.


(b)           Prior to the Effective Date, Tenant paid one month's Rent
($59,584.00) to Landlord.  Landlord acknowledges receipt of the payment.  The
payment shall be applied to the last month's rent payable during the initial ten
year Term, or to the purchase price for the Premises in the event Tenant
exercises it Option under Section 41 or Right of First Refusal under Section 42
below, or to amounts Tenant owes Landlord at the termination of the Lease if
such rights are not exercised by Tenant.


 
4.             Additional Rent. All sums in addition to Rent due to be paid to
Landlord under the terms of this Lease shall constitute Additional Rent. All
Additional Rent shall be due and payable immediately upon demand.
 
5.             Taxes and Other Government Charges.
 
(a)           Tenant shall be responsible for payment, before any penalty or
interest attaches, of all real property taxes ("Taxes"), special taxes,
lessee-user taxes, water charges, sewer service charges, and other governmental
charges of any kind whatsoever levied or assessed against or with respect to the
Premises at any time during the Term of this Lease, and shall, upon written
request, furnish to Landlord evidence of payment for them.  Taxes will be
treated as if they cover the calendar year in which they are first
billed.  Taxes for all years prior to 2012 will be paid by Landlord without
proration.  Taxes which are billed in the year 2012 and in the last Lease Year
shall be prorated among the parties on the basis of the portion of the Lease
Year that is in the pertinent calendar year in which the Taxes were first
billed.    If Tenant does not purchase the Premises, Tenant shall have no
liability for any Taxes first billed in the calendar year following the calendar
year in which the Term expires, regardless of whether the lien of such Taxes
accrued during the Term.  If Tenant purchases the Premises, Landlord shall give
Tenant a prorated credit at closing for Taxes assessed and accruing in the last
Lease Year but due in the following year.  Notwithstanding the foregoing,
Landlord shall pay Tenant as a refund against the Taxes paid by Tenant hereunder
for the first 12 months of the Term an amount equal to the property tax
abatement or credit as may be granted by Governmental Authorities for the Taxes
which would be first billed in the year 2013.  If the refund is not paid to
Tenant within 30 days after the amount of the abatement or credit is known, the
Tenant shall be entitled to a credit against future rent in that amount.  If the
abatement declines in any year, the parties shall calculate the Taxes payable
under the Lease in any Lease Year by applying the abatement for the following
Lease Year to the taxes due in the current Lease Year.  These provisions shall
apply whether the tax benefits are technically granted in the name of Landlord
or Tenant.  Notwithstanding the foregoing, it is the intention of the parties
that the Tenant shall receive the full benefit of all tax abatements or credits
granted by Governmental Authorities, no more or no less.  Special assessments
which are or become a lien on the Premises on or before the Commencement Date
shall be paid by Landlord.  If any new special assessments become a lien after
the Commencement Date may be paid in installments, the amount of special
assessments to be included in Taxes shall be limited to the prorated amount of
the installments payable for the Lease Year with respect to which Taxes are
being determined.  Landlord shall be solely responsible for increases in Taxes
resulting from actions of the Landlord.  Taxes shall not include income tax, tax
on rents, excess profits or revenue tax, excise tax or inheritance tax, gift
tax, gains tax, franchise tax, corporation or partnership tax, capital levy
transfer, estate, succession or other similar tax or charge that may be
chargeable to the Landlord under any Legal Requirement.
 
 
3

--------------------------------------------------------------------------------

 


(b)           At Tenant's option, Tenant may bring appropriate proceedings in
Landlord's name or Tenant's name or both for contesting any Tax assessed for any
year during the Term.  The net amount of Taxes recovered as a result of such
proceedings shall be payable to Tenant.  Landlord shall cooperate with Tenant
with respect to the proceedings so far as reasonably necessary.  Landlord hereby
names Tenant as its agent and attorney in fact for the purpose of initiating and
prosecuting any proceedings that are necessary, appropriate or desirable for the
purposes of contesting any Tax or the assessment upon which any Tax is based,
including, without limitation, any proceedings before any property tax
assessment board of appeals, the State Board of Tax Review, or any court
(whether tax, trial, or appellate) having jurisdiction over such proceedings,
Tax or contest. Such power of attorney includes, without limitation, the right
to file such papers, motions and pleadings as it shall determine to be necessary
or appropriate. Such power of attorney shall additionally give Tenant the right
to endorse, assign and/or cash any refund checks issued as a result of such
appeal. The power of attorney set forth in this Section 5(b) is coupled with an
interest and is irrevocable and shall survive the expiration or other
termination of the Term.


(c)           Tenant shall pay before any penalty or interest attaches all
personal property taxes levied or assessed against the personal property of
Tenant located upon the Premises, and shall, upon written request, furnish to
Landlord evidence thereof.


6.           Utilities. Tenant shall, at its expense, pay all utility
expenses.  On May 7, 1969, at Volume 295, Page 13 of Elkhart County Records, an
easement was granted to Indiana & Michigan Electric Company for an electric
power line (the "Easement") over the Premises.  The easement does not limit or
describe the exact location of the power line easement.  At Tenant's option,
Tenant may take appropriate action in Landlord's name or Tenant's name or both
to have the Easement amended to limit the area of the Easement to the current
location of the power line.  Landlord agrees that if there is a violation of the
easement, it shall work with the power company to correct the violation at
Landlord's expense.  Landlord shall cooperate with and assist Tenant with
respect to the proceedings so far as reasonably necessary.  Landlord hereby
names Tenant as its agent and attorney in fact for the purpose of initiating and
pursuing any actions that are necessary, appropriate or desirable for the
purpose of amending the Easement.  Such power of attorney includes, without
limitation, the right to negotiate with the utility company, file such papers,
motions and pleadings as it shall determine to be necessary or appropriate.  The
power of attorney set forth in this Section 13(c) is coupled with an interest
and is irrevocable.


7.           Use of Premises. Tenant shall use and occupy the Premises for its
lawful business purposes, including manufacturing, production and assembling
purposes in compliance with applicable Legal Requirements.
 
 
4

--------------------------------------------------------------------------------

 
 
8.             Maintenance and Repair. This is a triple net lease.  Except as
otherwise provided in this Section 8 and in Section 12 of this Lease, Tenant
shall at its expense keep and maintain the Premises, and all of Tenant's
Property, in clean condition. Tenant's obligations shall include maintenance of
the Premises, including the roof (repair but not replace), exterior walls
(repair but not replace), windows, doors, private driveways, parking,
landscaping, the replacement of broken glass and the repair and maintenance of
the interior portions of the Premises, such as the HVAC, electrical, plumbing,
dust collecting and sprinkler systems, any building security system and other
interior components. Tenant shall also at its expense remove snow, ice, and
rubbish from the Premises.  Notwithstanding anything to the contrary in this
Lease, the Landlord shall at its expense maintain, repair and replace, as
reasonably necessary, the Structure of the Building to place, keep and maintain
it in good working condition and repair.  However, Landlord's obligation for the
roof and exterior walls of the Structure is for replacement as Tenant shall
makes repairs.
 
Tenant agrees that upon 24 hours advance notice the Landlord or its agents may
enter the Premises during regular business hours in order to examine the
Premises, show the Premises to prospective purchasers or tenants, or make such
repairs, alterations, or improvements that the Landlord is obligated to make
under this Lease.  During the ninety (90) days prior to the termination or
expiration of this Lease, Landlord may display on the Premises notices that the
premises are for rent and/or for sale, and Tenant agrees not to disturb such
notices in any way.


9.             Alterations.
 
(a)           It is understood and agreed that Tenant, at its option and in its
sole discretion, intends to make significant alterations to the Premises.  As
soon as reasonably possible after the Effective Date of this Lease, Tenant shall
have the right to enter the Premises to develop plans and specifications for its
alterations and commence the alterations.  The plans and specifications which
alter the Base Building Systems or the Structure shall be subject to Landlord's
reasonable approval.  Landlord shall not withhold, condition or delay its
approval unless Tenant's proposal would be detrimental to the long-term value of
the Premises.  All such improvements, alterations, additions and installations
shall be made at Tenant's sole expense and shall remain as Tenant's Property.


(b)           Tenant shall, before making any improvements, alterations,
additions or installations, at its expense, obtain all permits, approvals and
certificates required by any governmental or quasi-governmental bodies and (upon
completion) certificates of final approval for them and shall deliver promptly
copies of all such permits, approvals and certificates to Landlord. Landlord
shall cooperate with Tenant in connection with any reasonable requirements to
accomplish the foregoing.  Tenant agrees to carry and will cause Tenant's
contractors and subcontractors to carry appropriate worker's compensation,
general liability, personal and property damage insurance.


10.           Covenant Against Liens. Nothing in this Lease shall authorize
Tenant to, and Tenant shall not, do any act which will in any way encumber the
title of Landlord in and to the Premises, nor shall the interest or estate of
Landlord in the Premises be in any way subject to any claim whatsoever by virtue
of any act or omission of Tenant. Any claim to a lien upon the Premises arising
from any act or omission of Tenant shall be valid only against Tenant and shall
in all respects be subordinate to the title and rights of Landlord, and any
person claiming through Landlord, in and to the Premises. Tenant shall remove
any lien or encumbrance on its interest in the Premises within ten (10) days
after notice from Landlord; provided, however, that Tenant may in good faith
contest any such item if it posts a bond or other adequate security with the
applicable court or the Landlord.
 
11.           Compliance with Laws.
 
(a)           Obligations of Landlord.
 
 
5

--------------------------------------------------------------------------------

 


   Landlord shall comply, at Landlord’s sole cost and expense, with all Legal
Requirements that relate to the performance by Landlord of any duties or
obligations to be performed by Landlord under this Lease.


(b)           Obligations of Tenant.  Notwithstanding the foregoing, Tenant
shall comply, at Tenant’s sole cost and expense, with all Legal Requirements:
(i) that are applicable to Tenant’s use of the Premises; and (ii) in connection
with any alterations as described in Section 9 above.  Nothing herein shall be
deemed to impose any obligation upon Tenant for any elements of the Structure or
for any obligations of the Landlord under this Lease.


12.           Environmental.
 
(a)           Tenant's Environmental Obligations.
 
  Tenant covenants that no Hazardous Materials (as hereinafter defined) will be
brought onto or stored or used in the Premises by Tenant or Tenant’s
Representatives, except in compliance with all Legal Requirements.
 
  Tenant shall hold harmless, indemnify and defend Landlord from and against any
Environmental Damages (as hereinafter defined) resulting from events occurring
on the Premises during the Term caused by Tenant or Tenant’s Representatives,
agents or invitees.


(b)           Landlord's Environmental Obligations.
 
  Landlord represents and warrants that to its knowledge there are currently no
Hazardous Materials on, in, at or affecting the Premises in violation of any
Legal Requirement.  Landlord represents and warrants that it has no knowledge or
reason to believe, and has not received any notices or communications from any
Governmental Authority, that any Person at the Premises has violated any Legal
Requirement with respect to the acquisition, handling, storage, treatment,
shipment or disposal of, or any other matters pertaining to, Hazardous
Materials.  Landlord represents and warrants that neither it nor the Premises is
subject to any decree, order or judgment relating to environmental Legal
Requirements.  Landlord represents and warrants that to its knowledge there are
no underground storage tanks on the Land, and the Land has never been used as a
landfill or waste disposal site.


  Landlord shall hold harmless, indemnify and defend Tenant from and against any
Environmental Damages resulting from events occurring on or about the Premises,
except for Environmental Damages caused by Tenant or Tenant’s Representatives,
agents or invitees.


(c)           Indemnification Obligations.


  If either Landlord or Tenant receives notice of any claim giving rise to the
other party’s obligation to indemnify under this Article, the indemnified party
shall promptly notify the other in writing of such claim.  The indemnifying
party shall have the right and option in the first instance, through counsel of
its own choosing and at its own expense, to deal with, defend, settle or
compromise any such claim.

 
  If the indemnifying party fails to appoint counsel to deal with, defend,
settle or compromise any such claim within thirty (30) days after receiving
notice thereof, the indemnified party may, but shall not be obligated to, deal
with, defend, settle or compromise any such claim through counsel of its own
choosing, at the expense of the indemnifying party.  In such event, any
settlement or compromise shall not be made without prior notice to the
indemnifying party.  The parties shall cooperate with each other in the defense
of any such claim or litigation, at the indemnifying party’s expense.
 
 
6

--------------------------------------------------------------------------------

 


(d)           Definitions.


 “Environmental Damages” shall mean all claims, judgments, damages (excluding
consequential and punitive damages), losses, penalties, fines, liabilities
(including strict liability), encumbrances and liens, and any other costs and
expenses, resulting from the existence on or in, or release to the ground or
air, of Hazardous Materials in violation of, or alleged to be in violation of,
the Legal Requirements applicable thereto, including, without limitation, any
attorneys’ fees, disbursements, clean-up costs, testing, engineer's fees,
consultant’s fees and other costs resulting from: (i) investigation, defense and
required remediation of any alleged claim;  (ii) a directive of any Governmental
Authorities, whether or not the claims or directives are groundless, false or
fraudulent, or are ultimately defeated; and (iii) any settlement or judgment.


 “Hazardous Materials” shall mean any hazardous or toxic substance, material or
waste (including constituents thereof) that is or becomes regulated by one or
more Governmental Authorities.  The words “Hazardous Materials” include, without
limitation: (i) any material or substance listed or defined as a “hazardous
waste,” “extremely hazardous waste,” “restricted hazardous waste,” “hazardous
substance” or “toxic substance” under any Legal Requirement; (ii) petroleum and
its byproducts; (iii) asbestos, radon gas and urea formaldehyde foam insulation;
(iv) polychlorinated biphenyl; (v) any substance designated as a hazardous or
toxic waste or substance (or words of similar import) pursuant to the Federal
Water Pollution Control Act, as amended (33 U.S.C. §1317), the Federal Resource
Conservation and Recovery Act, as amended (42 U.S.C. §6903), the Comprehensive
Environmental Response, Compensation and Liability Act, as amended (42 U.S.C.
§§9601 et seq.), the Toxic Substances Control Act, as amended (15 U.S.C. §§2601
et seq.), or the Hazardous Materials Transportation Act, as amended (49 U.S.C.
§§1801 et seq.); or (vi) any other chemical, material, gas or substance, the
exposure to or release of which is or may hereafter be prohibited, limited or
regulated by any governmental or quasi-governmental entity having jurisdiction
over the Premises or the operations or activity at the Premises, or any
chemical, material, gas or substance that does or may pose a hazard to the
health or safety of the occupants of the Premises or the occupants of property
adjacent to the Premises.


(e)           Survival.  This Section 12 on Environmental shall survive the
expiration or earlier termination of this Lease.


13.           Landlord’s Representations and Warranties.
 
(a)           Landlord's Representations Regarding Title And Use.  Landlord
represents and warrants as a condition of this Lease that: (i) it possesses good
marketable fee simple title to the Premises, subject only to matters described
in Section 13(c); (ii) it is authorized to make this Lease for the Term and
Renewal Term; (iii) the provisions of this Lease do not conflict with or violate
the provisions of existing agreements between Landlord and third parties; and
(iv) Landlord will deliver to Tenant the Premises free of all tenants and
occupants and claims thereto.


(b)           Landlord's Representations Regarding Legal Proceedings.  Landlord
represents and warrants that, as of the Effective Date: (i) there are no
pending, or, to the best of its knowledge, threatened, claims, causes of action,
foreclosure proceedings, filings of involuntary or voluntary bankruptcy or
insolvency petitions, appointments of receivers, assignments for the benefit of
creditors, lawsuits or judgments against the Premises or Landlord; (ii) Landlord
is not a principal or surety on any bond payable to the State of Indiana; and
(iii) none of the foregoing affecting other properties controlled by or under
common control with Landlord or a Person, directly or indirectly, through one or
more intermediaries, controlled by Landlord or under common control with
Landlord, exist if the same may affect title to the Premises, Landlord's ability
to comply with its obligations under this Lease, or Tenant's use of the Premises
as herein provided.  If, after the Effective Date, any such actions, petitions,
appointments, assignments or other proceedings are filed or threatened, Landlord
shall notify Tenant within fifteen (15) days of Landlord's knowledge thereof.
 
 
7

--------------------------------------------------------------------------------

 


(c)           Title Matters.  Landlord represents and warrants that all
encumbrances, restrictions, covenants, declarations, easements and other matters
affecting title to the Premises do not interfere with Tenant’s proposed use of
the Premises as relayed to the Landlord.  Landlord represents that as of the
Effective Date and on the Commencement Date the only mortgagee of the Premises
is Lake City Bank ("Landlord's Mortgagee") under mortgages dated April 11, 2001,
July 6, 2001, January 15, 2002, October 22, 2004, February 3, 2006 and May 16,
2006 ("Mortgages").  Landlord represents that none of the mortgages are in
default.  Landlord also represents that on May 16, 2006 it granted Landlord's
Mortgagee an Assignment of Rents ("Assignment of Rents") relating to the
Premises.


(d)           Base Building Systems; Roof.  Landlord represents and warrants
that, as of the Effective Date and the Commencement Date, the Base Building
Systems are in good working order and the roof of the Building is in watertight
condition.


(e)           Survival.  The Landlord's Representations and Warranties of (a),
(b) and (c) shall survive the execution of this Lease.


14.           Indemnification; Tenant's Property.
 
(a)           Except as otherwise prohibited by law, Landlord shall not be
liable for any damage, either to person or property, sustained by any person not
due directly to the act or omission of Landlord. Tenant shall indemnify and hold
Landlord harmless from and against any and all liabilities, obligations,
damages, penalties, claims, costs and expenses, including reasonable attorneys'
fees, paid or incurred as a result of or in connection with Tenant's use or
occupancy of the Premises, any breach by Tenant, Tenant's agents, contractors,
employees, customers, invitees, or licensees, of any covenant or condition of
this Lease, or the carelessness, negligence or improper conduct of the Tenant,
Tenant's agents, contractors, employees, customers, invitees or licensees.
Tenant's liability under this Lease extends to the acts and omissions of any
subtenant, and any agent, contractor, employee, customer, invitee or licensee of
any subtenant. In case any action or proceeding is brought against Landlord by
reason of any such claim, Tenant, upon written notice from Landlord, will, at
Tenant's expense, resist or defend such action or proceeding by counsel approved
by Landlord in writing.


(b)           Tenant shall bring or keep property upon the Premises solely at
its own risk, and Landlord shall not be liable for any damages thereto or any
theft thereof. Tenant shall maintain a policy of insurance with a responsible
insurance company satisfactory to Landlord against risk of loss from any cause
whatsoever to all such property and to all of Tenant's alterations, improvements
or additions to the Premises, to the full extent of their replacement cost,
which policy of insurance shall contain a clause or endorsement under which the
insurer waives, or permits the waiver by Tenant of, all right of subrogation
against Landlord, and its agents, employees, customers, invitees, guests, or
licensees, with respect to losses payable under such policy, and Tenant hereby
waives all right of recovery which it might otherwise have against Landlord, and
its agents, employees, customers, invitees, guests, or licensees, for any damage
to Tenant's Property, notwithstanding that such damage may result from the
negligence or fault of Landlord, or its agents, employees, customers, invitees,
guests, or licensees. Any deductible amount included in such policy shall be
treated as though it were recoverable under the policy.
 
 
8

--------------------------------------------------------------------------------

 


15.           Assignment and Subletting.
 
(a)           Tenant may, without the prior consent of Landlord, assign this
Lease or sublet all or part of the Premises to: (i) an entity controlled by,
controlling or under common control with Tenant; or (ii) an entity acquiring or
succeeding to substantially all of the business, or substantially all of a
business unit, of Tenant, by merger, spin-off, reorganization, consolidation,
acquisition (of assets or equity) or otherwise on the condition that such
acquirer or successor entity has a net worth of not less than the greater of (x)
the net worth of Utilimaster Corporation or (y) $1,000,000.  For this purpose
“control” shall mean that a person or entity possesses the power to direct or
cause the direction of the management and policies of such other entity, whether
through the beneficial ownership of 50% or more of voting securities, by
contract or otherwise.


(b)           Except as set forth above, neither this Lease, nor the Term and
estate hereby granted, nor any part hereof or thereof shall be assigned or
otherwise transferred by Tenant by operation of law or otherwise, and neither
the Premises, nor any part thereof, shall be sublet, used, occupied or permitted
to be used or occupied, by anyone other than Tenant or for any purpose other
than as permitted by this Lease, without the prior written consent of Landlord
in each case.  Landlord’s consent to a proposed Transfer shall not be
unreasonably withheld, delayed or conditioned.


16.           Tenant's Default.  Tenant shall be deemed in default of this Lease
(a “Tenant Default”) if:
 
(a)           Tenant fails to pay any installment of Rent when due;


(b)           Tenant fails to perform any term, covenant or condition of this
Lease on Tenant’s part to be observed or performed (other than the covenants for
the payment of Rent), and Tenant fails to remedy such default within thirty (30)
days after Tenant’s receipt of notice from Landlord specifying such default, or
if such default is of such a nature that it cannot be completely remedied within
such thirty (30)-day period, if Tenant does not promptly institute and
thereafter diligently prosecute to completion all steps necessary to remedy the
default after Landlord’s notice of default;


(c)           Tenant files a voluntary petition in bankruptcy or insolvency, or
is adjudicated a bankrupt or insolvent or files any petition or answer seeking
any reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar relief under the present or any future federal bankruptcy
act or any other present or future applicable federal, state or other statute or
law, or makes an assignment for the benefit of creditors or seeks or consents to
acquiesce in the appointment of any trustee, receiver or liquidator of Tenant or
of all or any part of Tenant’s Property; or


(d)           Within ninety (90) days after the commencement of any proceeding
described in subsection (c) above against Tenant, such proceeding has not been
dismissed, or if, within ninety (90) days after the appointment of any trustee,
receiver or liquidator of Tenant or of all or any part of Tenant’s Property,
with or without the consent or acquiescence of Tenant, such appointment has not
been vacated or otherwise discharged, or if any execution or attachment has been
issued against Tenant or any of Tenant’s Property pursuant to which part or all
of the Building has been taken or occupied or attempted to be taken or occupied.


17.           Landlord’s Remedies for Tenant's Default.
 
(a)           Upon a Tenant Default, Landlord may: (i) terminate this Lease
after giving Tenant at least thirty (30) days’ written notice of its intention
to do so and, and Tenant shall then surrender the Premises to Landlord; or (ii)
enter and take possession of the Premises, in accordance with any Legal
Requirements governing such repossession, and remove Tenant, with or without
having terminated this Lease.  Landlord’s exercise of any of its remedies or its
receipt of Tenant’s keys shall not be considered an acceptance or surrender of
the Premises by Tenant.  A surrender must be agreed to in writing and signed by
both parties.
 
 
9

--------------------------------------------------------------------------------

 


(b)           If Landlord terminates this Lease or terminates Tenant’s right to
possess the Premises because of a Tenant Default, Landlord may hold Tenant
liable for, but subject to the terms of this subsection: (i) Rent and other
indebtedness that otherwise would have been payable by Tenant to Landlord prior
to the expiration of the Term, less any amount that Landlord receives from
reletting the Premises after all of Landlord’s costs and expenses incurred in
such reletting have been subtracted; (ii) any reasonable amounts Landlord incurs
in reletting the Premises during the remainder of the Term; and (iii) other
necessary and reasonable expenses incurred by Landlord in enforcing its
remedies, including reasonable attorney's fees.  Tenant shall be liable for only
those actual damages suffered by Landlord.  Tenant shall pay any such sums due
within thirty (30) days of receiving Landlord’s itemized invoice for the
amounts.  Landlord shall mitigate any damage, for example by making best efforts
to relet the Premises on reasonable terms.


18.           Landlord’s Default; Tenant’s Remedies
 
(a)           Landlord's Default.  Landlord shall be deemed in default of this
Lease (a “Landlord Default”) if Landlord fails to perform any term, covenant or
condition of Landlord under this Lease and fails to cure such default within a
period of thirty (30) days after notice from Tenant specifying such default (or
if the default specified by Tenant is not capable of cure within such thirty
(30)-day period, if Landlord fails immediately after notice from Tenant to
commence to cure such default and diligently to pursue completion of such cure
during and within a reasonable time after such thirty (30)-day period).  Nothing
in this Section shall limit Tenant’s rights of abatement or self-help expressly
set forth herein.  Tenant shall provide Landlord's Mortgagee a copy of any
notice of a default by Landlord at the same time as provided to Landlord.


(b)           Tenant's Remedies.  Upon a Landlord Default, Tenant shall have the
right to pursue all remedies at law or in equity.  In addition, Tenant may: (i)
upon the first (1st) and any subsequent occurrence of any Landlord Default,
correct the Landlord Default and deduct the cost from Rent and other sums
payable to Landlord, or withhold payment of Rent and other sums, if any, due to
Landlord until Landlord has corrected the specified Landlord Default, or pursue
the judicial remedy of specific performance or sue for damages; and (ii) upon
the third (3rd) occurrence of any Landlord Default or upon the failure of
Landlord to cure any Landlord Default within ninety (90) days, terminate this
Lease by providing Landlord with written notice of such termination.


19.           Termination; Surrender of Possession.  On the last day of the Term
or Renewal Term, as the case may be, Tenant shall quit and surrender the
Premises to Landlord broom clean, in substantially the same order, condition and
repair as on the Commencement Date, except for ordinary wear and tear and
casualty and condemnation, and except for obligations of Landlord.  At Tenant's
option, it may remove all or part of Tenant's Property, provided, however, it
shall repair all damages resulting from the removal.  Tenant shall remove from
the Building all personal property and personal effects of all persons claiming
through or under Tenant, and shall pay the cost of repairing all damage to the
Building occasioned by such removal. Nothing in this Lease shall be construed to
prevent Tenant’s removal of Tenant’s Property at any time.  Notwithstanding
anything to the contrary herein, Tenant shall not remove any of Tenant's
Property that consists of an alteration of the Structure.
 
20.           Holding Over. If Tenant shall remain in possession of the
Premises, or any part thereof, after the termination or expiration of this
Lease, Tenant's continued occupancy shall result in the creation of a
month-to-month tenancy at a monthly rate equal to 125% of the Rent. (in addition
to the Additional Rent, which would have been due for a like period of occupancy
during the Term).  The hold over tenancy shall be cancelable by either party
upon thirty (30) days prior written notice.
 
 
10

--------------------------------------------------------------------------------

 
 
21.           Eminent Domain.
 
(a)           Termination, Abatement and Restoration.


   If the whole of the Premises, or such part thereof as will render the
remainder inadequate for the conduct of Tenant’s business in Tenant’s reasonable
judgment, shall be acquired or condemned for any public or quasi-public use or
purpose, this Lease shall end as of the date of the vesting of title in the
condemning authority (either through court order or by voluntary conveyance by
Landlord in lieu of condemnation).


   If only a part of the Premises shall be so acquired or condemned and the
remaining part of the Premises remains adequate for the conduct of Tenant's
business in the Tenant's reasonable judgment, then, except as otherwise provided
in this Article, this Lease and the Term shall continue in full force and
effect, but, from and after the date of the vesting of title, Rent shall be an
amount that bears the same ratio to the Rent payable immediately prior to such
condemnation pursuant to this Lease, as the value of the untaken portion of the
Premises (appraised after the taking and repair of any damage to the Building
pursuant to this Section) bears to the value of the entire Premises immediately
before the taking, and Tenant’s Share and any Additional Rent payable or credits
receivable shall be adjusted to reflect the diminution of the Premises or the
Building, as applicable.  The value of the Premises before and after the taking
shall be determined for the purposes of this Section by an independent appraiser
selected by Landlord, subject to Tenant’s reasonable approval.


   If this Lease is not terminated pursuant to the provisions of this Section,
Landlord, at Landlord’s expense, shall diligently restore that part of the
Premises not so acquired or condemned to a self-contained rental unit, to at
least substantially the condition of the Premises existing prior to the
condemnation; provided, however, Landlord shall not be required to repair or
replace any of Tenant’s Property.  In the event of any termination of this Lease
pursuant to the provisions of this Section, Rent shall be apportioned as of the
date of such termination, and any prepaid portion of Rent for any period after
such date shall be promptly refunded by Landlord to Tenant.


(b)           Condemnation Award.  In the event of any such acquisition or
condemnation of all or any part of the Premises, Tenant shall have no claim
against Landlord or the condemning authority for the value of any unexpired
portion of the Term, and Tenant hereby expressly assigns to Landlord all of its
right, title and interest in and to any such award, and also agrees to execute
any and all further documents that may be required in order to facilitate the
collection thereof by Landlord.  Nothing contained in this Section shall be
deemed to prevent Tenant from making a claim in any condemnation proceedings for
any moving expenses, interruption of or damage to Tenant’s business, any
unamortized leasehold improvements paid for by Tenant (regardless of whether
such improvements are part of the Building or Landlord’s property pursuant to
this Lease) and the value of any Tenant’s Property, provided such claim does not
reduce Landlord’s award.  Neither Tenant nor Landlord shall have any rights in
any award made to the other by the condemning authority.


22.           No Waiver.  The failure of either party to enforce any covenant or
condition of this Lease shall not be deemed a waiver thereof or of the right of
either party to enforce each and every covenant and condition of this Lease. No
provision of this Lease shall be deemed to have been waived unless such waiver
shall be in writing and signed by the person against whom the waiver is claimed.
All rights and remedies of Landlord under this Lease shall be cumulative, and
none shall exclude any other rights or remedies allowed by law.
 
 
11

--------------------------------------------------------------------------------

 
 
23.           Destruction--Fire or Other Cause.
 
Except as otherwise provided herein, if the Premises shall be rendered untenable
by fire or other casualty, Tenant shall at its sole cost and expense (to the
extent of available insurance proceeds, as provided in Section 24 below) restore
them and make them tenable as soon as possible, and rent shall be abated, in
whole or in part, during the period of untenability. All such restoration shall
be performed under the supervision of the Tenant by contractors approved in
advance by Landlord. Tenant shall immediately notify Landlord and Landlord's
Mortgagee of the occurrence of a fire or other casualty at the Premises.  If
Legal Requirements do not permit the restoration of the Premises, the Lease
shall terminate as of the date of the fire or casualty rendering the Premises
untenable.  Provided, however, if the Lease is terminated upon the occurrence of
a fire or other casualty, the insurance proceeds shall be distributed pursuant
to Section 31(a)(iii) of this Lease.
 
24.           Insurance.
 
(a)           Landlord and Tenant intend that the risk of loss or damages as
described shall be borne by insurance carriers with an A.M. Best Rating of A- or
better to the extent provided.


(b)           Tenant shall, at its expense, insure the Premises, including all
fixtures, against loss or damage under a policy or policies of "special form"
fire and casualty coverage insurance, to the full extent of their replacement
cost. Landlord shall be named as an additional insured in such policy or
policies.  Landlord's Mortgagee shall also be named as an additional named
insured.
 
 
(c)           Tenant shall maintain workers' compensation insurance covering all
of its employees to at least the statutory limit set forth under Indiana law,
and a policy of general public liability insurance in an amount at least equal
to Two Million Dollars ($2,000,000) single-limit coverage for property damage,
bodily injury or death. Such policy of general public liability insurance shall
name Landlord and Landlord's Mortgagee as an additional insured.


(d)           All policies of insurance shall provide, by endorsement or
otherwise, that such insurance may not be canceled, terminated, amended or
modified for any reason whatsoever, except upon ten (10) days' prior written
notice to Landlord. Prior to the time such fire and casualty, workers'
compensation and general public liability insurance is first required to be
carried by Tenant, and thereafter, prior to the expiration of any such policy,
Tenant agrees to deliver to Landlord either a duplicate original of the
aforesaid policy or a certificate evidencing each such insurance coverage,
together with evidence of payment for the policies. If a certificate is
provided, it shall contain a statement substantially in the form of the first
sentence of this subsection (d). Tenant's failure to provide and keep in force
the aforementioned insurance shall be regarded as a material default hereunder,
entitling Landlord to exercise any or all of the remedies as provided in this
Lease in the event of Tenant's default.
 
25.           Signs. Tenant may erect, maintain and remove such signs as it
deems necessary, appropriate or desirable to its business operations in, on or
about the Premises, provided that the signs are in compliance with all
governmental regulations and that they do not cause structural damage to the
Premises.  All signs shall be removed by Tenant at the termination of this
Lease.  Tenant shall repair any damage to the Premises caused by the sign and
its removal.
 
26.           Brokerage Commission. Tenant represents and warrants that it has
dealt directly with and only with J.M. Mullis, Inc. as a broker in connection
with this Lease. Tenant agrees to pay J.M. Mullis its previously agreed fees in
connection with this Lease, except for the $75,075.84 finder's fee payable to
J.M. Mullis from FM Stone Commercial.  Tenant shall indemnify and hold Landlord
harmless from all claims of any other brokers claiming to have represented
Tenant in connection with this Lease, including in connection with any exercise
by the Tenant of the Option or Right of First Refusal under this
Lease.  Landlord agrees to indemnify and hold Tenant harmless from all claims of
any brokers claiming to have represented Landlord in connection with this Lease,
including in connection with any exercise by the Tenant of the Option or Right
of First Refusal under this Lease.  Landlord shall pay the commissions in
accordance with a separate written agreement, and Tenant shall have no liability
for it.
 
 
12

--------------------------------------------------------------------------------

 


27.           Option to Renew. So long as Tenant is not then in default, Tenant
shall have the option to renew the Term for one additional period of sixty (60)
months (the "Renewal Term").  If Tenant desires to exercise such option, it
shall do so by giving Landlord written notice thereof not later than one hundred
twenty (120) days prior to the expiration of the Term. Rent for the Renewal Term
shall be as specified in Section 3 above. The other terms and conditions of this
Lease shall remain in full force and effect during any such renewal term, except
that this Lease shall not be further renewed.
 
28.           Notices. Any notice, request or demand under this Lease shall be
in writing, considered properly delivered when actually received by the other
party, addressed as hereinafter provided, and delivered personally or sent by:
(i) a nationally-recognized overnight courier with return receipt; or (ii) the
United States Postal Service, registered or certified mail (return receipt
requested).  Any notice, request or demand by Tenant to Landlord shall be
addressed to Landlord at the address for Landlord set forth in the first
paragraph of this Lease, until otherwise directed in writing.  Notwithstanding
the foregoing, any change to Landlord’s address for payment of Rent shall not be
effective until thirty (30) days after Tenant’s receipt of notice of such
change.  Any notice, request or demand by Landlord to Tenant shall be addressed
to Tenant at the address for Tenant set forth in the first paragraph of this
Lease but to the attention of its President (not to the Premises), until
otherwise directed in writing by Tenant, and shall include the complete address
of the Premises.  Notices to either party may be given by the attorney for the
other party acting on behalf of such other party.  Notice to Landlord's
Mortgagee shall be addressed as follows: Lake City Bank, Attention: Rocky Meyer,
864 East Beardsley Avenue, Elkhart, Indiana 46514
 
29.           Heirs and Assigns. The covenants, conditions, and agreements
contained in this Lease shall bind and inure to the benefit of Landlord and
Tenant and their respective heirs, distributees, executors, administrators,
successors, and assigns.
 
30.           Quiet Enjoyment.
 
Tenant shall have the peaceful and quiet enjoyment and possession of the
Premises and its parking and other rights hereunder without hindrance or
molestation by Landlord or any party claiming under or through Landlord, subject
to the terms, covenants and conditions of this Lease.
 
31.           Subordination, Nondisturbance and Attornment.
 
(a)           Subordination; Non-Disturbance.  This Lease shall be subordinate
and subject to the lien of the Mortgages and the Assignment of Rents, and to all
renewals, modifications or replacements thereof, as well as any other first
mortgage covering the fee of the Premises; provided, however, with respect to
the Mortgages, no later than the date Tenant executes and delivers this Lease,
and, with respect to any other mortgage, on or before the effective date of the
mortgage, at Landlord’s cost Landlord shall obtain from Landlord's Mortgagee, or
other mortgagee, and cause to be filed on the public record a memorandum
thereof, a written agreement among Landlord’s Mortgagee (or other mortgagee),
Landlord and Tenant that shall be binding on the parties thereto and their
respective legal representatives, successors and assigns, and provide, among
other provisions, that, so long as this Lease is in full force and effect and
there is no Tenant Default and subject to the terms of the subordination,
nondisturbance and attornment agreement executed by Landlord, Tenant and
Landlord's Mortgagee (or other mortgagee): (i) Tenant shall not be joined as a
defendant in any proceeding that may be instituted to foreclose or enforce the
mortgage(s); (ii) Tenant's possession and use of the Premises in accordance with
the provisions of this Lease shall not be affected or disturbed by reason of the
subordination to or any modification of or default under the mortgage(s); (iii)
Landlord’s Mortgagee (or other mortgagee) will make available to Tenant any
insurance proceeds or condemnation awards payable for the purpose of restoration
of the Premises as provided in this Lease; and (iv) the Landlord's Mortgagee's
(or other mortgagee's) current or future interest in the Premises shall be
subject to the Tenant's Option and Right of First Refusal under Sections 41 and
42 of this Lease.
 
 
13

--------------------------------------------------------------------------------

 


The insurance proceeds or condemnation awards to be made available to Tenant in
accordance with (iii) above, shall be deposited with a title insurance company
or agency acceptable to Landlord's Mortgagee and Tenant having an office in
Elkhart County to act as third party escrow agent.  The escrow agent shall
disburse funds as needed to pay for the restoration in a manner as typically
done for commercial construction lending.  If Tenant does not diligently
commence restoration of the Premises within 90 days of a fire or other casualty
as provided in the Lease, Lender may apply its portion of the insurance proceeds
or condemnation award as provided in the Mortgages.  Provided, however, if the
Lease is terminated upon the occurrence of a casualty or condemnation, the
insurance or condemnation proceeds attributable to the Tenant's Property will be
paid to Tenant and the proceeds relating to the remainder of the Premises may be
applied by Lender as provided in the Mortgages.


(b)           Attornment.


  If Landlord’s Mortgagee, or its successors or assigns, shall succeed to the
rights of Landlord under this Lease, whether through possession, surrender,
assignment, subletting, judicial or foreclosure action, delivery of a deed or
otherwise, Tenant will attorn to and recognize such successor-landlord as
Tenant's landlord, provided the successor-landlord accepts such attornment and
recognizes Tenant's rights of possession and use of the Premises in accordance
with the provisions of this Lease.


  Landlord expressly authorizes Tenant to rely on any notice from such
successor-landlord or from Landlord’s Mortgagee made in accordance with the
notice provision contained herein that appears on its face to be genuine, and
Tenant shall have no duty to make any inquiry into the existence of a default or
the genuineness or validity of any such notice as a condition to acting and
relying on such notice.  This shall include any notice from the
successor-landlord or Landlord’s Mortgagee notifying Tenant of a default under
the mortgage or lease and instructing Tenant to pay all Rent to such
successor-landlord or Landlord’s Mortgagee.  All payments made in good faith and
in reliance on such notice shall be deemed to have been made to or on behalf of
Landlord and shall not be a breach under this Lease.


32.           Estoppel Certificates.
 
(a)           At any time, and from time to time upon no less than twenty (20)
days’ prior written notice by Landlord to Tenant, but no more than once each
Lease Year, Tenant shall execute, acknowledge and deliver to Landlord a
statement, in writing, certifying that this Lease is unmodified and in full
force and effect (or if there have been modifications, that this Lease is in
full force and effect as modified and stating the modifications), the dates to
which Rent has been paid in advance, if any, stating whether, to Tenant’s
knowledge, there are any offsets to Tenant’s obligation to pay Rent hereunder
and describing them, if any, and stating whether, to Tenant’s knowledge,
Landlord is in default in performance of any term, covenant or condition
contained in this Lease and, if so, specifying each such default of which Tenant
may have knowledge, it being intended that any such statement delivered pursuant
hereto may be relied upon by any prospective purchaser of the Premises or any
part thereof, or of the interest of Landlord in any part thereof, by any
mortgagee or prospective mortgagee thereof, by any landlord or prospective
landlord thereof, or by any prospective assignee of any mortgage thereof.
 
 
14

--------------------------------------------------------------------------------

 


(b)           At any time, and from time to time upon no less than twenty (20)
days’ prior written notice by Tenant to Landlord, but no more than once each
Lease Year, Landlord shall execute, acknowledge and deliver to Tenant a
statement, in writing, certifying that this Lease is unmodified and in full
force and effect (or if there have been modifications, that the same is in full
force and effect as modified and stating the modifications), and dates to which
Rent has been paid in advance, if any, stating whether, to Landlord’s knowledge,
there are any offsets to Tenant’s obligation to pay Rent hereunder and
describing them, if any, and stating whether or not to the best knowledge of the
signer of such certificate (who shall be a duly authorized officer or signatory
of Landlord) either party is in default in performance of any term, covenant or
condition contained in this Lease and, if so, specifying each such default of
which the signer may have knowledge, it being intended that any such statement
delivered pursuant hereto may be relied upon by any third party.


33.           Entire Agreement. This Lease contains the entire agreement between
the parties, and all prior negotiations and agreements are merged in this
Lease.  This Lease may not be changed, modified or discharged, in whole or in
part, except by a written instrument expressly referring to this Lease and
executed by the party against whom enforcement of the change, modification or
discharge is sought.
 
34.           Pronouns. Whenever in this Lease words, including pronouns, are
used in the masculine, they shall be read in the feminine or neuter whenever
they would so apply and vice versa, and words in this Lease that are singular
shall be read as plural whenever the latter would so apply and vice versa.
 
35.           Choice of Law. This Lease shall be governed by and construed in
accordance with the laws of the State of Indiana that are applied to leases made
and to be performed in that state. The invalidation of one or more terms of this
Lease shall not affect the validity of the remaining terms.
 
36.           Third Parties. Landlord and Tenant acknowledge, and warrant and
represent to each other, that there are no third-party beneficiaries to this
Lease.
 
37.           Headings. The headings contained herein are for convenience only
and shall not be used to define, explain, modify or aid in the interpretation or
construction of the contents hereof.
 
38.           Accord and Satisfaction. Landlord may accept any check or payment
of less than the full amount it is owed without prejudice to its right to
recover the balance or to pursue any other remedy in this Lease as provided.
 
39.           Counterparts. This Lease may be executed in any number of
counterparts, each of which upon execution and delivery shall be considered an
original for all purposes; provided, however, all such counterparts shall,
together, upon execution and delivery, constitute one and the same instrument.
 
40.           Agreement To Not Record.  This Lease shall not be filed on the
public record by either Landlord or Tenant.  However, a memorandum of this Lease
shall be filed in a form reasonably acceptable to both parties.  Landlord and
Tenant shall execute and deliver a memorandum of this Lease in proper form for
recording within ten (10) days following the Effective Date of this Lease.
 
41.           Option to Buy.  In consideration of the terms of this Lease and
Tenant's  ownership of the Tenant's Property, provided that this Lease has been
in effect for five years and is then in full force and effect and the Tenant is
not then in default, Tenant (including its assignee or subtenant) shall have the
option (the "Option") to purchase the Premises upon the following terms:
 
 
15

--------------------------------------------------------------------------------

 
 
(a)           Term of Purchase Option.  This Option shall continue in effect
through the Term and Renewal Term of this Lease.  It may be exercised by the
Tenant at any time before its expiration by written notice sent to the Landlord.
 
(b)           Exercise of Option.  The Option may be exercised by written notice
to Landlord at any time during the Lease Term or Renewal Term after the fifth
anniversary of the Effective Date.


(c)           Purchase Price.  The purchase price shall be the fair market value
of the Effective Date Configuration of the Premises, at the time of exercise of
the Option.  The term "Effective Date Configuration" means the state of the
Premises as of the Effective Date excluding all of Tenant's Property, as defined
in Section 1(p) of the Lease.  The purchase price shall be determined as
follows:


  The date on which Landlord receives the Tenant's written notice of exercise of
the Option is hereinafter referred to as the “Notice Date.”


  Upon exercise of the Option, the parties shall make a good faith effort to
reach a mutually acceptable purchase price.  If the parties are unable to agree
on a purchase price, Tenant shall, within thirty (30) days of the Notice Date,
designate an appraiser to value the Effective Date Configuration of the
Premises.  The appraiser shall have thirty (30) days to complete the appraisal
and provide a copy of the complete appraisal to both Tenant and Landlord.  Such
appraisal shall hereinafter be referred to as “Tenant’s Appraisal” and the date
on which the parties receive such appraisal is hereinafter referred to as
“Tenant’s Appraisal Date.”  Tenant must offer to pay the Tenant's Appraisal
price for the Premises.  If the Tenant's Appraisal value is higher than
Landlord's last offering price, the Landlord shall be obligated to close with
the Tenant's Appraisal value as the purchase price and the Tenant shall pay the
cost of the appraisal.


  If the Tenant's Appraisal value is less than the Landlord's last offer price
and the Landlord does not accept the price set by the Tenant's Appraisal within
ten (10) days after the Tenant’s Appraisal Date, Landlord shall, within ten (10)
days of Tenant’s Appraisal Date, designate a new appraiser.  The new appraiser
shall have thirty (30) days to complete the appraisal of the Effective Date
Configuration of the Premises and provide a copy of the complete appraisal to
both parties.  Such appraisal is hereinafter referred to as “Landlord’s
Appraisal” and the date on which the parties receive such appraisal is
hereinafter referred to as “Landlord’s Appraisal Date.”  Landlord shall offer
the Premises for sale to the Tenant for the Landlord's Appraisal value.  Upon
receipt of Landlord’s Appraisal, the parties agree that:
 
(i)            If Tenant’s Appraisal and Landlord’s Appraisal are within 10% of
each other, the prices set by the two appraisals shall be averaged together,
with the resulting average being the purchase price, and the parties shall be
obligated to close the purchase at that purchase price; or
 
(ii)           If Tenant’s and Landlord’s appraisals are not within 10% of each
other, and if Tenant does not accept the price set by Landlord’s Appraisal
within ten (10) days after the Landlord's Appraisal Date, the parties shall
promptly notify the two appraisers and the two appraisers shall appoint a third
appraiser (the “Independent Appraiser”) within ten (10) days.  The Independent
Appraiser shall have thirty (30) days to complete an appraisal of the Effective
Date Configuration of the Premises and provide a copy of the complete appraisal
(the “Independent Appraisal”) to both parties.  The purchase price shall then
become the price set by either Tenant’s Appraisal or Landlord’s Appraisal which
is closest to the price set by the Independent Appraisal (the “Final Price”),
and both parties shall be obligated to proceed to close the transaction at the
Final Price.  The cost of the Independent Appraisal shall be paid by the party
whose appraisal is not chosen as the Final Price.
 
 
16

--------------------------------------------------------------------------------

 


   Any appraisal under this subsection shall be made by an appraiser that is
licensed to perform commercial appraisals in the State of Indiana.


(d)           Terms of Purchase.  The entire purchase price shall be paid in
immediately available funds at the Closing.


(e)           Title Insurance.  At the Closing, the Landlord shall provide the
Tenant with an ALTA owner's policy of title insurance (or a marked commitment to
issue a policy) without standard exceptions in the amount of the purchase price
showing good and marketable title to be in the Landlord.


(f)            Closing.  The sale shall be closed (the "Closing") within one
hundred eighty (180) days after the Notice Date even if such date extends beyond
the expiration of the Term of this Lease as extended by exercise of the renewal
option.  If the Closing occurs after the expiration of the Lease, the Lease
shall be deemed extended and Tenant shall owe Rent for such extension until the
Closing.  At the Closing, the Landlord shall convey the Premises by delivery of
a warranty deed.  Landlord shall pay all transfer taxes, if any.


(g)           Possession.  The Tenant shall have possession of the Premises at
the Closing.


(h)           Prorations.  All Taxes, Rent, utilities, and operating expenses
shall be prorated as of the date of closing using a 365 day year.  The
pro-ration for Taxes shall be on the same basis as prorated for purposes of
Additional Rent under the Lease.


(i)           Notices.  Notices shall be governed by Section 28 of this Lease


42.           Right of First Refusal.  In consideration of the terms of this
Lease and Tenant's  ownership of the Tenant's Property, and provided that the
Lease is then in full force and effect, Landlord grants Tenant a right of first
refusal to purchase the Premises (the “Right of First Refusal”).  The Right of
First Refusal shall be subject to the following conditions:


(a)           Within ten (10) days of receiving a bona fide offer to purchase
the Premises which Landlord desires to accept (the “Offer”), Landlord shall
deliver to Tenant a copy of such Offer.


(b)           Tenant shall have forty-five (45) days from the receipt of an
Offer from Landlord to exercise the Right of First Refusal.  Tenant shall
exercise the Right of First Refusal by delivering to Landlord a written notice
indicating that Tenant agrees to purchase the Premises on the same terms and
conditions as stated in the Offer.


(c)           In the event that Tenant fails to exercise the Right of First
Refusal within the time period stated above, then Landlord shall have the right
to sell the Premises to the individual or entity that made the Offer, provided
that the sale is made on the same terms and conditions as communicated to Tenant
in the Offer.  In the event that Landlord does not complete the transaction with
the individual or entity that made the Offer, pursuant to the terms and
timelines of the Offer, then the Premises shall again become subject to the
Right of First Refusal.


(d)           This Right of First Refusal shall be binding upon the Landlord,
its successors, heirs, personal representatives, transferees and assigns.
 
 
17

--------------------------------------------------------------------------------

 


(e)           This Right of First Refusal is in addition to the Tenant's
Option.  If the Tenant does not exercise the Right of First Refusal, the
Tenant's Option shall continue pursuant to Section 41 of this
Lease.  Furthermore, (i) Tenant's Option and (ii) the Right of First Refusal
shall both survive any sale or transfer of the Premises by the Landlord or any
subsequent owner of the Premises and the Premises shall continue to be subject
to these rights of the Tenant for the Term and any Renewal Term of this Lease.


(f)           Notices shall be governed by Section 28 of this Lease.


Notwithstanding anything to the contrary in this Lease, or in any Offer the
Landlord accepts or intends to accept, any sale of the Premises pursuant to
Section 42 shall remain subject to the parties' obligations under Section 12,
and the Tenant shall have the right to conduct environmental due diligence
during the forty-five (45) day period after Tenant's receipt of the Offer, and
shall also have thirty (30) days after the expiration of said forty-five (45)
day period to close the purchase of the Premises.
 
43.           Attorney Fees.  In the event of any dispute concerning this Lease,
the substantially prevailing party shall recover its attorney’s fees from the
nonprevailing party.








IN WITNESS OF THIS AGREEMENT, the parties have executed this Lease as of the
Effective Date stated in the first paragraph of this Lease.




Fruit Hills Investments LLC




By                                                                 
Lindsey Stults
Its Secretary and a Member




By                                                                                                                                
Gerald R. Stults
Its Managing Member



 
Utilimaster Corporation




By                                                                                                                                
Joseph M. Nowicki
Its Treasurer


 
18

--------------------------------------------------------------------------------

 


Exhibit A
To
Lease Between Fruit Hills Investments, LLC and Utilimaster Corporation


Legal Description


 
The Premises consists of 25.4 acres and is made up of three (3) parcels situated
in Elkhart County, Indiana described as follows:
 
PARCEL I:
 
A PART OF THE SOUTHEAST QUARTER OF SECTION 28, TOWNSHIP 38 NORTH, RANGE 6 EAST,
WASHINGTON TOWNSHIP, ELKHART COUNTY, INDIANA, BEING MORE PARTICULARLY DESCRIBED
AS FOLLOWS:
 
BEGINNING AT THE SOUTHEAST CORNER OF SAID SOUTHEAST QUARTER; THENCE SOUTH
89°32'38" WEST ALONG THE SOUTH LINE OF SAID SOUTHEAST QUARTER 583.87 FEET;
THENCE NORTH 0°51'03" WEST 122.55 FEET; THENCE NORTHEASTERLY 251.95 FEET ALONG
AN ARC TO THE RIGHT HAVING A RADIUS OF 160.00 FEET AND SUBTENDED BY A LONG A
CHORD HAVING A BEARING OF NORTH 44°15'38" EAST AND A LENGTH OF 226.71 FEET;
THENCE NORTH 89°22'19" EAST 423.24 FEET TO THE EAST LINE OF SAID SOUTHEAST
QUARTER; THENCE SOUTH 0°51'03" EAST ALONG SAID EAST LINE 284.92 FEET TO THE
POINT OF BEGINNING OF THIS DESCRIPTION.
 
PARCEL II:
 
A PART OF THE NORTHEAST QUARTER OF SECTION 33, TOWNSHIP 38 NORTH, RANGE 6 EAST,
WASHINGTON TOWNSHIP, ELKHART COUNTY, INDIANA, BEING MORE PARTICULARLY DESCRIBED
AS FOLLOWS:
 
BEGINNING AT THE NORTHEAST CORNER OF SAID NORTHEAST QUARTER; THENCE SOUTH
0°14'50" EAST ALONG THE EAST LINE OF SAID NORTHEAST QUARTER 296.56 FEET; THENCE
SOUTH 89°37'44" WEST 558.94 FEET; THENCE NORTH 23°33'50" WEST 4.28 FEET; THENCE
NORTHWESTERLY 103.07 FEET ALONG AN ARC TO THE RIGHT HAVING A RADIUS OF 260.00
FEET AND SUBTENDED BY A LONG CHORD HAVING A BEARING OF NORTH 12°12'26" WEST AND
A LENGTH OF 102.40 FEET; THENCE NORTH 0°51'03" WEST 191.55 FEET TO THE NORTH
LINE OF SAID NORTHEAST QUARTER; THENCE NORTH 89°32'38" EAST 583.87 FEET TO THE
POINT OF BEGINNING OF THIS DESCRIPTION.
 
PARCEL III:
 
LOTS NUMBERED TWO (2) AND THREE (3) AS SHOWN ON THE PLAT OF EARTHWAY PARK, A
SUBDIVISION IN WASHINGTON TOWNSHIP, RECORDED MARCH 7, 2001 IN THE OFFICE OF THE
RECORDER OF ELKHART COUNTY, INDIANA IN PLAT BOOK 26, PAGE 81.
 
 
19

--------------------------------------------------------------------------------

 


Exhibit B
 
Configuration and Sketch of the Premises
 
 
 
 
 
20